department of the treasury internal_revenue_service washington c dec -9 uniform issue list set ep eke ts tax exept and government entifie enision wee ee os legend taxpayera irax account company a company b amount a amount b amountc amountd date date date date advisorx wee a on a we lala a we nee ae ee dear page this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age asserts that on date she teceived notice of distribution from ira x an individual_retirement_annuity ira totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 d of the code was due to company a’s claim that taxpayer a’s age precluded a rollover of the distribution into a new ira taxpayer a further represents that amount a has not been used for any other purpose in january _ taxpayer a met with advisor x in order to review her investments in company a taxpayer a maintains account y a non-qualified annuity with company a advisor x advised taxpayer a to move funds from account y to an account with company b in order to have the finds placed into a fdic-insured account taxpayer a verbally agreed to the transaction advisor x was unaware that taxpayer a maintained both ira x and account with company a advisor x spoke by phone with a representative of company a and arranged a transfer of finds between company a and company b advisor x’s intent was to transfer funds from account to an account with company b the account number for ira x was erroneously listed on the withdrawal form advisor x prepared the withdrawal of funds form and presented the form to taxpayer a for her signature taxpayer a signed the withdrawal form ‘the withdrawal form identified the ira x account number but did not identify the account as an ira advisor x assured taxpayer a that the funds were being taken ftom account y taxpayer a had instructions on file with company a not to withdraw more than the required_minimum_distribution from ira x in any given year the confusion of accounts resulted in funds being distributed in error from ira x rather than account y on date taxpayer a discovered that company a had made a distribution from ira x when she received notice of the transaction from company a the notice stated that amount c was withheld in federal income taxes and that amount d was forwatded to company b taxpayer a immediately contacted company b in order to remedy the error company b voided the distribution check and retumed the voided check back to compeny a as a remedy taxpayer a sought to toll over the distributed funds into an ira with company b ee page ina letter issued on date company a denied taxpayer a’s request to effectuate a redeposit of the distribution to ira x or a rollover of the distribution from ira x into another ira in the letter company a states that taxpayer a’s age precluded a rollover of the distribution into a new ira taxpayer a has submitted documentation reflecting that from date to date taxpayer a was hospitalized and was treated several different times at various medical facilities for deteriorating health from date to date taxpayer a was persistent in contacting numerous federal state and local agencies in attempts at resolving this matter after a great deal of effort taxpayer a was referred by a federal_agency to the current authorized representative to date company a remains in possession of the distribution and taxpayer a has not received any of the money from the distribution amount b is the gross distribution amount amount a minus the required_minimum_distribution amount based on the facts and representations you request a ruling that the intemal revenue service waive the day rollover requirement with respect to the distribution of amount b contained in sec_408 d of the code in this instance sec_408 d of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributes as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if g the entire amount received including money and any other_property is paid into an tra for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or gi the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion eee page of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 d b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d of the code provides a similar 60-day rollover period for partial rollovers sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any arnount required to be distributed under sec_408 a sec_408 d i of the code provides that the secretary may waive the 60-day requirement under sec_408 a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by the erroneous distribution of amount a from ira x and company a’s claim that taxpayer a’s age precluded a rollover of the erroneous distribution into a new ira is granted a period of days from the issuance of this ruling letter to therefore pursuant to sec_408 i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira x taxpayer a contribute amount b into a rollover ira provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contribution amount b will be considered a rollover_contribution within the meaning of sec_408 d of the code ee page 200910c68 in accordance with sec_408 e of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 a of the code made applicable to an ira pursuant to code sec_408 a this letter expresses no opinion as to whether the ira described herein satisfied the requitements of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact ld at please address all correspondence to se t ep ra t3 oe yours ces v sloan lo employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose copy to power_of_attorney
